Martello v Martello (2016 NY Slip Op 08857)





Martello v Martello


2016 NY Slip Op 08857


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2015-11346
 (Index No. 578/11)

[*1]Renata Martello, appellant, 
vMichael Martello, respondent.


William A. Shilling, Jr., P.C., Carmel, NY (Michael V. Caruso of counsel), for appellant.
Michelle Bermel, Chappaqua, NY, attorney for the children.

DECISION & ORDER
Appeal by the plaintiff from an order of the Supreme Court, Westchester County (Janet C. Malone, J.), dated October 14, 2015. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was to vacate a so-ordered stipulation dated April 22, 2014.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In February 2014 the defendant moved to modify the parties' judgment of divorce so as to award him sole custody of the parties' children. On April 22, 2014, the parties entered into a so-ordered stipulation pursuant to which they agreed to share legal custody of the children. Thereafter, the plaintiff moved, inter alia, to vacate the stipulation, claiming that her attorney lacked authority to sign it. In the order appealed from, the Supreme Court denied that branch of the plaintiff's motion.
That branch of the plaintiff's motion which was to vacate the stipulation was properly denied, since the plaintiff failed to show that her attorney did not have apparent authority to sign the stipulation on her behalf (see Hallock v State of New York, 64 NY2d 224, 231; Wil Can (USA)
Group., Inc. v Shen Zhang, 73 AD3d 1166, 1167; Cooper v Hempstead Gen. Hosp., 2 AD3d 566, 567).
RIVERA, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court